Citation Nr: 0025068	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Dissatisfaction with the initial 20 percent rating assigned 
following a grant of service connection for the residuals of 
a stroke (a small left thalamic infarct), secondary to the 
service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to June 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the RO.  

The veteran testified before another Member of the Board in 
November 1997.  In June 1998, the veteran was informed that 
the Board Member who conducted the November 1997 hearing was 
ill and unable to participate in deciding his appeal.  The 
veteran was given an opportunity to appear for a hearing 
before another Member of the Board.  However, he declined an 
additional hearing.  

The case was remanded by the Board to the RO in July 1998 for 
additional development of the record.  

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was raised by the veteran's 
representative during his teleconference hearing in November 
1997.  In the Board's July 1998 remand, the issue was 
referred to the RO for appropriate action.  As such, the 
issue is again referred to the RO for appropriate action.  





REMAND

In this case, the RO granted service connection for small 
left thalamic infarct as secondary to the service-connected 
hypertension in March 1997.  At that time, a temporary 
totally rating was assigned, with a subsequent 10 percent 
schedular rating assigned, effective on April 1, 1997.  The 
veteran timely appealed that decision.  Thereafter, the RO 
issued an April 1999 rating decision which increased the 
rating to 20 percent for the service-connected status post 
small left thalamic infarct with mild residual sensory 
deficit, left face and arm, effective on April 1, 1997.  

Currently, the veteran contends that his service-connected 
status post small left thalamic infarct with mild residual 
sensory deficit are more disabling than the current 20 
percent rating represents.  

In this case, the veteran's representative submitted medical 
evidence directly to the Board in August 2000.  Neither the 
veteran nor his representative has waived the veteran's 
procedural right of initial review of the additional evidence 
by the RO.  

According to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. §  § 19.37(b), must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  Therefore, the 
Board must refer this evidence to the RO for its initial 
review.  

In this regard, the veteran's representative should be 
informed that any additional medical evidence submitted 
directly to the Board should be accompanied by a writing 
indicating that the veteran wishes waive his procedural right 
of initial RO review.  

In addition, the Board notes that the veteran was examined in 
March 1999 pursuant to directives set forth in the Board's 
July 1998 remand.  The directives of the remand indicated 
that if it was found that the veteran's nerves were affected 
due to the service-connected disability, then a neurological 
examiner should categorize the veteran's nerve paralysis as 
either complete or incomplete.  Moreover, if incomplete 
paralysis was found, the examiner was directed then to 
indicate whether such paralysis was severe, moderate or mild.  

The Board notes that the March 1999 examiner indicated that 
there was mild hemiparesis, but also noted that the veteran 
suffered from thalamic pain syndrome as the result of his 
stroke.  It is unclear from the examination to what extent 
the veteran's associated pain affects functional impairment 
or results in actual disability in terms of the rating 
schedule.  In light of the foregoing, the Board finds that 
the veteran should be reexamined to determine the current 
nature and true extent of the service-connected stroke 
residuals.  In this regard, the examiner should fully 
describe the severity any related functional loss or 
neurological deficit in terms of the rating schedule.  

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  As such, the RO apparently did not find 
that staged ratings were warranted in this case.  However, 
when the RO considers the veteran's claim, the actual issue 
in appellate status is as shown on the front page of this 
remand, and the RO should consider staged ratings.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment for the service-connected 
residuals of a stroke (small left 
thalamic infarct).  Any other VA 
treatment records of the veteran which 
are not currently in the claims file 
should also be requested.  Any records 
received should be added to the claims 
file.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
current nature and extent of his service 
connected residuals of the stroke (small 
left thalamic infarct).  All indicated 
tests must be conducted.  The claims 
folder must be made available for review 
by the examiner.  The examiner should 
provide his/her findings in relationship 
to the rating criteria set forth in 
38 C.F.R. § 4.124a (1999).  Specifically, 
if the examiner finds that the veteran 
suffers from incomplete paralysis as a 
result of the service-connected 
disability, then the examiner should 
indicate whether the veteran's incomplete 
paralysis is mild, moderate or severe.  
In addition, the examiner should comment 
upon the effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally and should render an opinion 
regarding what limitations, if any, the 
veteran's residuals of a stroke places 
upon his social and industrial capacity.  

3.  The RO should then readjudicate the 
claim for an increased rating for the 
service-connected residuals of a stroke 
taking into consideration all of the 
evidence of record, including the 
additional evidence received at the Board 
in August 2000.  If the decision remains 
adverse to the veteran, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



